Martin Ch. J.

dissenting:

I concur with my brethren that the Circuit Judge was correct in the rule of damages he adopted and applied in this case. Beyond this I cannot go. As I read the statute, (and such has always been my opinion,) we can only review the judgment of the Circuit Judge upon a special finding of the law and facts, and not upon a general verdict. It is to my mind an absurdity, and inconsistent with the proper duties of this bench, to hold that a party in the court below may waive a jury, and by a case made after judgment, make the members of this court a struck jury (as it were) to try a question of fact. I do not think such to be the office of this court. The evident intent of the Legislature, as it appears to me, was that upon a case made after judgment, we should review special findings, not general verdicts*